Citation Nr: 1456144	
Decision Date: 12/22/14    Archive Date: 01/02/15

DOCKET NO.  13-25 195A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to a compensable rating for bilateral defective hearing.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1961 to December 1963.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

In August 2014, the Veteran testified at a hearing before the undersigned Veterans Law Judge via video conference.  A transcript of the hearing is associated with the claims file.

The Board is cognizant of the ruling of the United States Court of Appeals for Veterans Claims (Court) in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on individual unemployability (TDIU) due to a service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has stated that his service-connected bilateral defective hearing causes difficulty hearing conversation, necessitates using a high volume on the telephone and closed captioning on the television, limits him to driving in town and not on the highway, and prevents him from hearing machinery such as saws.  See August 2014 Board Hearing Transcript pages 16 to 22.  However, the Veteran has not argued, and the record does not otherwise reflect, that the disability renders him unable to secure and follow a substantially gainful occupation.  The Board concludes that a claim for a TDIU has not been raised.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has requested a compensable rating for his service-connected bilateral defective hearing.  The Board finds that further development is necessary before a decision on the merits may be made regarding this issue.

The Veteran was provided a VA examination for the service-connected hearing disability in February 2013, nearly two years ago.  In a May 2014 written statement and again at the August 2014 Board hearing, the Veteran's representative reported that the Veteran's hearing had worsened since the time of the last VA examination.  See VA Form 646, Statement of Accredited Representative in Appealed Case, received in May 2014, and August 2014 Board Hearing Transcript pages 3 and 4.  In light of these assertions, a new VA examination is required so that the current severity of the Veteran's service-connected hearing disability may be determined.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide veterans with a thorough and contemporaneous medical examination); Weggenmann v. Brown, 5 Vet. App. 281 (1993) (VA has a duty to provide an examination when there is evidence that the disability has worsened since the previous examination).  The Board notes that the Veteran testified at the August 2014 Board hearing that he felt the February 2013 VA examination "was correct," and that he also did not disagree with its findings.  See August 2014 Board Hearing Transcript pages 24 and 25.  However, the Board does not construe any of the Veteran's statements at the Board hearing as negating the representative's contention that the Veteran's service-connected hearing disability has worsened since the most recent VA examination.  Therefore, the Board finds that a new VA examination must be provided to assess the current severity of the Veteran's service-connected hearing disability even in view of the Veteran's testimony at the August 2014 Board hearing.

In addition, at the August 2014 Board hearing, the Veteran indicated that he has received treatment for his service-connected hearing disability at the VA Northern Indiana Health Care System's Fort Wayne and Marion Campuses.  See August 2014 Board Hearing Transcript pages 5 to 9.  The Veteran specifically identified treatment at the Marion Campus in 2013 and at the Fort Wayne Campus within the past 10 years.  VA treatment records, even if not in the claims file, are considered part of the record on appeal because they are within VA's constructive possession.  See 38 U.S.C.A. § 5103A (West 2002); Bell v. Derwinski, 2 Vet. App. 611 (1992).  Thus, a remand is required so that all relevant VA treatment records, to include from the VA northern Indiana Health Care System's Marion and Fort Wayne Campuses, can be obtained and associated with the record.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request all relevant VA treatment records, to include from the VA Northern Indiana Health Care System's Marion and Fort Wayne Campuses, and associate the records with the record.  The Board is particularly interested in records from the VA Northern Indiana Health Care System Marion Campus for 2013, and from the VA Northern Indiana Health Care System Fort Wayne Campus for the years 2004 through the present.

2.  After the above development is completed, schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected bilateral defective hearing.  The record and a copy of this Remand must be made available to and reviewed by the examiner.  The examiner should address any private audiological test results in the record.

All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be performed.

The examiner should specifically comment on how and to what extent the Veteran's defective hearing impairs him socially and occupationally.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).

3.  After completion of the above, review the expanded record, including the evidence entered since the Statement of the Case, and determine whether the benefit sought may be granted.  If any benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

